EXHIBIT 10.53

 

PRIORITIZED LISTINGS SYNDICATION AGREEMENT

 

THIS PRIORITIZED LISTINGS SYNDICATION AGREEMENT (the “Agreement”), made as of
August 21, 2001 (the “Effective Date”), is made by and between LookSmart, Ltd.,
a Delaware corporation (“LookSmart”), and Search123 Inc., a California
corporation (“Search123”) (each, a “Party”, or collectively referred to as the
“Parties”).

 

WHEREAS, Search123 is the owner and provider of a cost-per-click search engine
(the “Search123 Service”);

 

WHEREAS, LookSmart is the owner of an Internet search and directory service
which includes the ability to search the Internet for relevant content by typing
a word or set of words into a search box (the “LookSmart Service”);

 

WHEREAS, the Parties desire to offer LookSmart Service as an integrated
component of the Search123 Service;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1. Integration of LookSmart Service into Search123 Service.

 

1.1. Definitions.

 

“LookSmart Search Results” means a set of Prioritized Listings provided by
LookSmart from its proprietary database in response to an Internet user’s
keyword search query on the Search123 Service. The LookSmart Search Results,
when integrated into the Search123 Service, will appear on the Search123 service
search results, including the Search123 Site and Search123 Affiliate Sites,
substantially as shown in Exhibit A attached hereto (which depicts the results
on the Search123 Site and representative Search123 Affiliate sites).

 

“Search123 Affiliate” shall mean the web site operators who distribute the
Search123 Service or refer Internet users to the Search123 Service.

 

“Search123 Affiliate Site” shall mean the default Internet home page or primary
search functionality of Search123 Affiliates.

 

“Search123 Site” shall mean the default Internet home page that is accessed by
Search123 subscribers or other Internet users and is located at
www.Search123.com.

 

“Destination Page” means the LookSmart customer’s web page accessed by clicking
on a Prioritized Listing.

 

“Prioritized Listing” means a text-based site title, description (maximum 255
characters, including spaces) and URL hyperlink (with tracking code) which is
drawn from the LookSmart database of Prioritized Listings in response to a
keyword search query.

 

 

[***] indicates redacted text.   1   CONFIDENTIAL



--------------------------------------------------------------------------------

“Referral” occurs when a bona fide Internet user (which excludes a robot,
spider, software, scraper or other mechanical, artificial or fraudulent means)
clicks through on a Prioritized Listing and accesses a Destination Page.
LookSmart will identify Referrals by means of a “come from tag” in the URL
hyperlink from Prioritized Listings. For the avoidance of doubt, no Referral
will occur unless the Destination Page is fully served to the end-user’s
browser.

 

2. Integration. LookSmart will provide the LookSmart Search Results in response
to a user’s keyword search query via a text-based data feed, or other mutually
agreed method, from the LookSmart database. The web pages containing LookSmart
Search Results will be served and hosted by Search123, provided that Search123
shall serve the LookSmart Search Results in the order presented to Search123 by
LookSmart. The database and search algorithm (and any modifications thereto
during the Term) used to generate the LookSmart Search Results are proprietary
to LookSmart and shall remain entirely within LookSmart’s control. All
Prioritized Listings returned by LookSmart in response to a search query shall
in all cases be included by Search123 (a) in the order provided by LookSmart and
(b) in order of prominence relative to other Search123 results based on the
price that LookSmart is paying Search123 for such queries based on the previous
month’s searches as specified in Section 3. If a user’s search query does not
result in any match(es) with search results from the LookSmart database, then no
LookSmart Search Results will be displayed on the search results page. LookSmart
retains the right to modify the appearance and content of the LookSmart Search
Results, as well as the underlying database and search algorithm, so long as the
modifications do not substantially change the location and layout described in
this paragraph. Search123 will complete integration and launch the Prioritized
Listings no later than August 30, 2001, 2001, provided that Search123 is given
all necessary resources and assistance by LookSmart within 10 days of such date.

 

3. Fees and Payment. LookSmart shall pay to Search123 a specified amount per
Referral on a monthly basis based on the volume of Referrals Search123
generates, as follows:

 

  •   [***] - [***] Referrals/mo: $[***]/Referral

  •   [***] - [***] Referrals/mo: $[***]/Referral

  •   [***]+ Referrals/mo: $[***]/Referrals

 

LookSmart will make such payments to Search123 within 30 days after the end of
calendar month.

 

4. Responsibility for LookSmart Search Results. LookSmart will be solely
responsible for the generation and collection of revenue from advertising or
sponsorships on the LookSmart Search Results, and shall have sole responsibility
for building the Prioritized Listings database and delivery of the LookSmart
Search Results to Search123. LookSmart shall retain sole discretion as to the
location, type and content of advertising served on the LookSmart Search
Results.

 

5. Reporting and User Data.

 

5.1 Monthly Traffic Reports. LookSmart shall provide to Search123 monthly
Referral summaries within 30 days following the end of each month detailing the
number of

 

[***] indicates redacted text.   2   CONFIDENTIAL



--------------------------------------------------------------------------------

Referrals and the revenue generated in the corresponding month (“Traffic
Reports”). LookSmart’s determination of the number of Referrals during any
period shall be dispositive, unless there is a ten (10%) or greater discrepancy
between the numbers reported by the parties, in which case the parties will
promptly meet and work together in good faith to determine the cause of the
discrepancy. Once a discrepancy is identified, the Parties will make any
necessary adjustments at the time of the next payment.

 

5.2. Books & Records; Auditing. During the Term of this Agreement and for a
period of six months thereafter, the Parties will each maintain accurate and
complete books and records, including copies of all customer and other
correspondence, relating to such Party’s performance of its obligations under
this Agreement. Each Party will have the right, no more than once in any twelve
(12) month period during the Term, to audit the other Party’s books and records
which are relevant to the performance of its obligations under this Agreement
upon ten (10) days’ prior written notice. Such audits will be performed by the
auditing Party’s representatives and will be conducted during normal business
hours. Costs for such audits will be paid for by the auditing Party, unless the
results of the audit show a shortfall in any payment owed or paid to Search123
during the period covered by the audit exceeding ten percent (10%), in which
case the reasonable costs for the audit will be paid by LookSmart.

 

5.3. Traffic Increases; Affiliate Distribution.

 

a) Search123 will provide LookSmart with 30 days prior written notice (or as
soon as possible if implementation is completed in less than 30 days) before
launching the Search123 Service with new affiliates or traffic sources that
will, in Search123’s reasonable opinion, increase the number of monthly
Referrals by the greater of (i) 30% or more over then-current levels or (ii)
increase the total monthly Referrals to over two million Referrals per month.
Notice shall include the proposed time frame for launching the LookSmart Search
Results and Search123’s reasonable estimate of the likely increase in traffic on
a monthly basis during the remainder of the Term. LookSmart will have no
obligation to pay for Referrals for which a timely notice is not provided under
this section. LookSmart reserves the right, upon written notice to Search123, to
refuse to allow distribution, sublicensing and syndication of the LookSmart
Search Results on the particular affiliate or traffic source, in its sole
discretion.

 

b) Upon LookSmart’s request, Search123 will make commercially reasonable effort
to offer reporting of affiliate traffic to allow LookSmart to determine the
performance of Prioritized Listings on the Search123 and Search123 Affiliate
Sites.

 

6. Licenses.

 

6.1. Trademark License. During the Term of this Agreement, each party hereby
grants to the other party a non-exclusive, non-sub-licensable, non-transferable,
royalty-free right and license (the “Trademark License”) to use, display and
reproduce such party’s name, logo, trademarks and service marks (the
“Trademarks”), solely for the purposes of displaying and maintaining the
LookSmart Service and Search123 Service as set forth in this Agreement. Each
party acknowledges that the other party’s Trademark is and will remain the
exclusive property of such party and all use by each party of any Trademark will
inure solely to the benefit of the

 

[***] indicates redacted text.   3   CONFIDENTIAL



--------------------------------------------------------------------------------

owning party. Neither this Agreement nor any rights granted hereunder will
operate as a transfer of any rights in or to any Trademark, except for the
limited rights expressly granted under this Agreement. No party will take any
action that would undermine, conflict with, or be contrary to the intellectual
property rights and interest of the other party, including, without limitation,
any use of, or attempt to register, any trademark, service mark or trade name
substantially similar to any other party’s Trademark.

 

6.2. Database License. During the Term of this Agreement and subject to the
terms hereof, LookSmart hereby grants to Search123 a royalty free,
non-transferable, non-exclusive license, to (i) use, transmit, integrate,
display and distribute the LookSmart Search Results (the “Content”) via the
Search123 Service, to Internet end-users on the Search123 Site, and (ii) subject
to Section 5.3 above, sublicense the Content to Search123 Affiliate Sites,
provided that such Search123 Affiliates shall enter into a written contract with
Search123 by which the same license and trademark limitations and restrictions
are placed on Search123 Affiliates as are placed hereby on Search123. Search123
shall not allow any of the Content to be used, disclosed to or shared with any
Search123 related entities, except in accordance with the terms hereof. The
rights granted by LookSmart hereunder, including without limitation the license
regarding the Content, are limited to the display and distribution as part of
the Search123 Service directed primarily at Internet end-users in North America.
LookSmart grants no license for any such services directed primarily at Internet
end-users outside North America.

 

6.3. Content and Data Ownership. LookSmart shall retain all right, title and
interest in and to the LookSmart directory, database, algorithm and related
technology, and all traffic data collected under this Agreement. LookSmart will
retain all right, title and interest in and to the intellectual property
included in the Content (including, but not limited to, ownership of all
copyrights and other intellectual property rights therein). Other than as
expressly set forth herein, Search123 and its agents, officers, directors,
employees, related parties, affiliates and representatives will not (i) sell,
resell, rent, license, sublicense, transfer, assign or redistribute in any way
the Content except as may be expressly permitted herein; or (ii) attempt to
reverse engineer, decompile, disassemble or otherwise attempt to derive any of
LookSmart’s Content, algorithms, databases, computer programs, ontology,
directory structure, patents, copyrights, or other proprietary rights or
LookSmart’s methodology related to the creation and compilation of LookSmart
URLs from the Content or any other information furnished to Search123 by
LookSmart, or permit any third party to attempt any of the foregoing.

 

7. Publicity. LookSmart and Search123 shall consult and confer with each other
prior to making any public announcement concerning any of the transactions
contemplated in this Agreement, and shall cooperate with each other to issue
appropriate joint press releases in connection with the execution of this
Agreement. Neither LookSmart nor Search123 shall issue a press release or make
any other public statement concerning the existence or terms of this Agreement
or any of the transactions contemplated in this Agreement without the prior
written approval of the other Party; provided that nothing in this Section shall
prevent a Party from making a public disclosure which is, in the opinion of such
Party’s counsel, required by applicable law or the rules and regulations of the
securities exchange on which such Party is listed; provided further that in such
event, the disclosing party provides the other party with

 

[***] indicates redacted text.   4   CONFIDENTIAL



--------------------------------------------------------------------------------

written notice of the intended disclosure and uses reasonable efforts to obtain
confidential treatment of the relevant portions of the Agreement.

 

8. Term. The term of this Agreement will commence on the Effective Date and,
unless earlier terminated, will continue for [***] from the Effective Date (the
“Initial Term”). This Agreement will automatically be renewed for successive
[***] periods (each, a “Renewal Term”) on the same terms and conditions at the
end of the Initial Term and at the end of each Renewal Term, unless either party
provides at least 60 days prior notice of non-renewal of the then-current Term.
The Initial Term and any Renewal Terms shall be known collectively as the
“Term”. During the Term, either Party may terminate the Agreement if (i) the
other Party materially breaches the Agreement and the breach remains uncured for
30 days after receipt of written notice of the breach, or (ii) the other party
becomes the subject of a voluntary petition in bankruptcy or any voluntary
proceeding relating to insolvency, receivership, liquidation or composition for
the benefit of creditors; (iii) the other party becomes the subject of an
involuntary petition in bankruptcy or any involuntary proceeding relating to
insolvency, receivership, liquidation or composition for the benefit of
creditors, if such petition or proceeding is not dismissed within 60 days of
filing. After the Initial Term, either party may terminate the Agreement on 60
days’ prior written notice at any time for any reason.

 

8.1. Events upon Termination. Upon termination of this Agreement, each Party
shall cease to use the Content, intellectual property, trademarks, service marks
and/or trade names of the other Party, except as the Parties may agree in
writing.

 

8.2. Survivability. Sections 7 through 12 hereof shall survive and continue
beyond the term and termination of this Agreement for a period of one year.

 

9. Confidentiality.

 

9.1. The Parties agree and shall cause their directly or indirectly related
parties, parent, sister or brother companies, affiliates, employees,
contractors, agents and representatives, if any, to agree to hold all
Confidential Information, as defined herein, in trust and confidence for a
period of five (5) years after the expiration of the Term. Except as may be
authorized by the Party disclosing Confidential Information (the “Disclosing
Party”) in writing, the Party receiving any Confidential Information (the
“Receiving Party”) shall not use such information for any purpose or disclose it
to any person or entity, other than in the performance of the Receiving Party’s
obligations and duties under this Agreement.

 

9.2. “Confidential Information” shall mean any information relating to or
disclosed by either party in the course of the performance of this Agreement,
which is or should be reasonably understood to be confidential or proprietary,
including, but not limited to, the LookSmart database, search technology,
algorithms, directory organization and structure, technology, material terms of
this Agreement, technical processes, source code, product designs, sales, cost
and other unpublished financial information, product and business plans,
projections, and marketing data. Confidential Information shall not include, and
the Receiving Party will not be liable for disclosure of, any information
received by the Receiving Party under this Agreement if the information: (a) is
generally available to or known to the public through no wrongful act of

 

[***] indicates redacted text.   5   CONFIDENTIAL



--------------------------------------------------------------------------------

the Receiving Party; (b) was previously known by the Receiving Party through no
wrongful act of the Receiving Party; (c) was disclosed to the Receiving Party by
a third party under no obligation of confidentiality to the Disclosing Party; or
(d) is lawfully required to be disclosed to any governmental agency or is
otherwise required to be disclosed by law, provided that the Receiving Party
will first have provided the Disclosing Party with prompt written notice of such
required disclosure and will take reasonable steps to allow the Disclosing Party
to seek a protective order with respect to the confidentiality of the
information required to be disclosed.

 

10. Representations and Warranties.

 

10.1. By LookSmart. LookSmart hereby represents and warrants as follows:

 

(a) The content of the LookSmart Search Results served by LookSmart, which
includes all text, graphics, logos, trademarks, content or copyrighted material
of LookSmart or any third party, but does not include any content, copyrighted
material, photos, graphics, text or other information accessed by clicking
through the LookSmart Service onto a third party’s website (the “Service
Content”), and the LookSmart Trademarks licensed to Search123 for use hereunder,
are owned or licensed by LookSmart.

 

(b) LookSmart has the authority and full corporate power to enter into this
Agreement, and the execution, delivery and performance of this Agreement by
LookSmart does not constitute or cause a breach of its charter, by-laws, any
license or permit, or any other agreement to which LookSmart is a party.

 

10.2. By Search123. Search123 hereby represents and warrants as follows:

 

(a) The content on the Search123 Service and the advertising and promotional
material served by Search123 on the Search123 Service, which includes all text,
graphics, logos, trademarks, content or copyrighted material of Search123 or any
third party displayed the Search123 Service, but does not include any content,
copyrighted material, photos, graphics, text or other information accessed by
clicking through the Search123 Service onto a third party’s website (the
“Search123 Service Content”), and the Search123 Trademarks licensed to LookSmart
for use hereunder, are owned by Search123 or licensed to Search123.

 

(b) Search123 has the authority and full corporate power to enter into this
Agreement, and the execution, delivery and performance of this Agreement by
Search123 does not constitute or cause a breach of its charter, by-laws, any
license or permit, or any other agreement to which Search123 is a party.

 

11. Indemnification.

 

11.1. Except as otherwise provided in this Agreement, subject to the conditions
and limitations set forth below in this Section 11, each Party to this Agreement
(an “Indemnifying Party”) will defend, indemnify and hold the other Party, its
parent, subsidiaries and affiliates, and its current and former officers,
directors, employees, contractors, agents and representatives (collectively, the
“Indemnified Party”) harmless from and against any and all liabilities, losses,

 

[***] indicates redacted text.   6   CONFIDENTIAL



--------------------------------------------------------------------------------

damages and costs, including reasonable attorneys’ fees (collectively,
“Losses”), resulting from a third party claim connected with (a) any breach by
an Indemnifying Party of any covenant, representation or warranty contained
herein, (b) the failure by an Indemnifying Party or any of its dealers, agents,
employees or subcontractors to perform its duties or obligations hereunder, (c)
the negligent, intentionally wrongful or illegal acts or omissions of an
Indemnifying Party or any of its dealers, agents, employees or subcontractors,
or (d) any statement by an Indemnifying Party containing misleading or
inaccurate references to the other Party, including the other Party’s products
or services, in any press release or other public statement for which prior
written approval was not obtained.

 

11.2. Notice; Procedure. It will be an ongoing condition of the foregoing
indemnity that the Indemnified Party give the Indemnifying Party prompt written
notice of any actual or threatened claim, and provide the Indemnifying Party
with all reasonably accessible information regarding such claims in the
Indemnified Party’s possession. The Indemnified Party will promptly notify the
Indemnifying Party of any claim, demand, suit or proceeding for which the
Indemnifying Party has agreed to indemnify and hold the Indemnified Party
harmless, and the Indemnifying Party, upon written request by the Indemnified
Party, will promptly defend and continue the defense of such claim, demand, suit
or proceeding at the Indemnifying Party’s expense. If the Indemnifying Party
fails to undertake and continue such defense, the Indemnified Party will have
the right (but not the obligation) to make and continue such defense as it
considers appropriate, and the expenses and costs thereof, including but not
limited to attorneys’ fees, out-of-pocket expenses and the costs of an appeal
and bond thereof, together with the amounts of any judgment rendered against the
Indemnified Party, will be paid by the Indemnifying Party. The Indemnifying
Party shall not enter into any settlement of an indemnified claim for which the
Indemnified Party does not receive a general release without the prior written
approval of the Indemnified Party. Nothing herein will prevent the Indemnified
Party from defending, if it so desires in its own discretion, any such claim,
demand, suit or proceeding at its own expense through its own counsel,
notwithstanding that the defense thereof may have been undertaken by the
Indemnifying Party.

 

11.3. EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, EACH PARTY
SPECIFICALLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTIES OR REPRESENTATIONS,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT OR ANY IMPLIED WARRANTY ARISING OUT
OF COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE.

 

11.4. THE INDEMNIFICATION OBLIGATIONS SET FORTH HEREIN SHALL BE THE SOLE AND
EXCLUSIVE MEANS OF OBTAINING A REMEDY FROM A PARTY HERETO IN CONNECTION WITH
THIS AGREEMENT, EXCEPT IN THE EVENT OF FRAUD, GROSS NEGLIGENCE OR CRIMINAL
CONDUCT. UNDER NO CIRCUMSTANCES SHALL EITHER PARTY TO THIS AGREEMENT BE LIABLE
TO THE OTHER FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES, INCLUDING LOSS OF PROFITS, REVENUE, DATA, OR USE, INCURRED BY EITHER
PARTY OR ANY THIRD PARTY, WHETHER IN AN ACTION IN CONTRACT OR TORT OR BASED ON A
WARRANTY, EVEN IF THE

 

[***] indicates redacted text.   7   CONFIDENTIAL



--------------------------------------------------------------------------------

OTHER PARTY OR ANY OTHER PERSON HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. THE AMOUNT OF EITHER PARTY’S LIABILITY TO THE OTHER PARTY UNDER THIS
AGREEMENT SHALL BE LIMITED TO THE AMOUNTS PAID UNDER THIS AGREEMENT BY LOOKSMART
DURING THE 12 MONTHS PRECEDING THE DATE OF THE INDEMNIFYING PARTY’S RECEIPT OF
NOTICE OF CLAIM FOR LOSSES.

 

12. General Provisions.

 

12.1. Entire Agreement. This Agreement sets forth the entire agreement between
the parties and supersedes any and all prior written or oral proposals,
agreements, and representations between them. This Agreement may be changed only
by mutual agreement of the parties in writing. No waiver by either Party of any
breach of any term or condition of this Agreement will constitute a waiver of,
or consent to, any subsequent breach of the same or any other term or condition
of this Agreement.

 

12.2. Assignment. This Agreement will be binding on and will inure to the
benefit of the parties hereto and their respective successors and assigns.
Neither this Agreement nor any right or obligation hereunder may be assigned or
delegated by either Party without the express prior written consent of the other
Party or its successors, which consent shall not be unreasonably withheld, and
any purported assignment in derogation of the foregoing shall be without any
effect; provided that either party may freely assign this Agreement, with notice
to the other party, to a successor in interest or other entity acquiring said
party through the sale of all or substantially all of said party’s assets,
acquisition, merger or similar transaction, provided that the successor entity
has agreed in writing to assume all rights and obligations of said party
hereunder.

 

12.3. Severability. Any term or provision of this Agreement held to be illegal
or unenforceable shall, if possible, be interpreted so as to be construed as
valid, but in any event the validity or enforceability of the remainder hereof
shall not be affected.

 

12.4. Notices. Any notice or other communication required or permitted to be
given under this Agreement shall be in writing and may be personally served,
sent by a recognized overnight courier or by registered or certified United
States, or Canadian mail, return receipt requested, and shall be deemed to have
been received when: (a) delivered in person; (b) one (1) business day after
delivery to the office of such overnight courier service; or (c) three (3)
business days after depositing the notice in the United States or Canadian mail
with postage prepaid and properly addressed to the other Party via certified or
registered mail. Any such notices will be addressed as follows, or to such other
address as may be specified hereafter in writing in accordance with this
sentence:

 

For LookSmart:

LookSmart, Ltd.

625 Second Street

San Francisco, CA 94107

Attn: Claudine Ryan

 

[***] indicates redacted text.   8   CONFIDENTIAL



--------------------------------------------------------------------------------

Copy to: Erik Riegler, Esq.

Fax: (415) 348-7034

 

For Search123:

 

SEARCH123.com Inc.

 

5701 Lindero Canyon Rd.

Building 2, Suite 200

Westlake Village, CA 91362

Attn: Brian McCarthy

Copy to: James Beriker

Fax: (818) 991-7439

 

12.5. Choice of Law. This Agreement will be governed by and construed in
accordance with the substantive laws of the State of California, without regard
to or application of choice-of-laws provisions, and the Parties agree to submit
to the exclusive jurisdiction of and bring any actions in the state or federal
courts located in the State of California, San Francisco County.

 

12.6. Independent Contractors. The parties agree that their relationship is that
of independent contractors acting for their own account. Neither Party is
authorized to make any commitment or representation, express or implied, on the
other’s behalf unless authorized in writing. This Agreement will not be
interpreted or construed to create an association, joint venture or partnership
or to impose any partnership obligation or liability upon either Party.

 

12.7. Headings. The section headings herein are provided for convenience only
and have no substantive effect on the construction of this Agreement.

 

12.8. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be considered an original, but all of which
together will constitute one and the same instrument. A facsimile of a signed
copy of this Agreement received from either Party may be relied upon as an
original.

 

* * *

 

[***] indicates redacted text.   9   CONFIDENTIAL



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Agreement as of the date set forth on the first page hereof.

 

LOOKSMART, LTD.

     

SEARCH123.COM INC.

By:  

/s/    JIM KAUFMAN

--------------------------------------------------------------------------------

      By:  

/s/    JAMES K. BERIKER

--------------------------------------------------------------------------------

Name:

 

Jim Kaufman

--------------------------------------------------------------------------------

     

Name:

 

James K. Beriker

--------------------------------------------------------------------------------

Title:

 

SVP Business Development

--------------------------------------------------------------------------------

     

Title:

 

CEO

--------------------------------------------------------------------------------

 

 

 

[***] indicates redacted text.   10   CONFIDENTIAL

 